                                                                                            F* IL E D
                                                                                             MAR 28 2019

                                                                                     northern district of CAl !- ■ F'"A
                                                                                                 OAKUND



                                       UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF CALIFORNIA



United States of America
                                                              Case No. 19-mi-70467-MAG-1 (KAW)
         V.



DANTE LAMAR KING,                                             Charging District's Case No.
                 Defendant.                                   1:18CRQ0052-001




                                COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the District of Montana.

The defendant may need an interpreter for this language:
       The defendant:                    [ ]will retain an attorney.

                                          ^ is requesting court-appointed counsel.
       The defendant remains in custody after the initial appearance.

       IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy ofthis order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk ofthe Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to
the charging district.
Dated: 3/28/2019

              I hereby certify that the annexed
              Instrument Is a true and correct copy       /kandi^a. westmore
              of the original issued by my office.
              ATTEST:                                      United States Magistrate Judge
                    SUSAN Y. SOONG
                  Clerk, U.S. District Court
                Norttiem District of California


              Date.
